Citation Nr: 1413959	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-38 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from October 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Nashville, Tennesse, Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  Review does reveal the representative's March 2014 appellate brief.


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have onset during service, did not manifest to a compensable degree within one year of service, and is not shown to be causally related to service.

2.  The Veteran's tinnitus did not have onset during service and is not shown to be causally related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a)(2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A September 2009 letter issued prior to the November 2009  rating decision provided notice of the requirements for direct service connection.  The letter also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3) .  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.

In November 2009, the Veteran was afforded a VA examination regarding the claim on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate, as it is predicated on a review of the claims file, the pertinent and credible evidence of record, and current audiological findings.  In addition, the examiner provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record.

VA's duties to notify and assist have therefore been fulfilled.  The Board will proceed to address the merits of the claim.

Entitlement to Service Connection for Bilateral Hearing Loss

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if they first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155, 159-60 (1993). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

First, the Board finds that the Veteran has a current disability in the form of bilateral sensorineural hearing loss.  Id.  During the November 2009 VA examination puretone thresholds were as follows:

Hz
500 
1,000 
2,000
3,000
4,000
Four Frequency Average
R
30
25
30
35
45
33.75
L
30
20
20
25
40
26.25

Speech Recognition scores were 100 bilaterally.  This examination demonstrates  impaired hearing for VA purposes in the right ear because there were auditory thresholds of 26 decibels or greater in all measured frequencies except for at 1,000 Hz as well as an auditory threshold greater than 40 at 4,000 Hz.  Additionally, this examination demonstrates impaired hearing in the left ear because the auditory threshold at 4,000 Hz was 40 or greater.  The Veteran has therefore established current disability.  Id.; Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran experienced in-service noise exposure.  The Veteran's military occupational specialty was a military policeman.  The Veteran states that he was exposed to noise  through M-60 machine gun training, M-14 training, grenade and rocket launcher training, and the use of small weapons and grenades.  No hearing protection was worn in service.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2)(2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are credible because they are consistent with the circumstances of his military occupational specialty.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.

Third, however, the Board does not find a causal relationship between the Veteran's in-service noise exposure and his current bilateral hearing loss.  There is no evidence that the Veteran's hearing loss had onset during service.  38 C.F.R. § 3.303(d).  The Veteran had a non-qualifying audiogram prior to entrance in August 1966.  Upon conversion to International Organization for Standardization (ISO) units, puretone thresholds were as follows:

Hz
500 
1,000 
2,000
3,000
4,000
R
20
15
15
N/A
10
L
20
5
5
N/A
10

Upon discharge, puretone thresholds were as follows:

Hz
500 
1,000 
2,000
3,000
4,000
R
5
5
5
N/A
5
L
5
5
5
N/A
5

These audiograms do not demonstrate hearing loss or a threshold shift in the Veteran's hearing.  38 C.F.R. § 3.385.  The Board therefore finds that the Veteran's hearing loss did not have onset during service.  38 C.F.R. § 3.303(d).

There is also no evidence that the Veteran's hearing loss manifested to a compensable degree within one year of service.  38 C.F.R. § 3.309.  December 2006 VA treatment records reflect that the Veteran's hearing loss manifested "a few years ago."  There is no other evidence of manifestation within one year of service.  The Board therefore finds that the Veteran's hearing loss is not presumptively related to service based upon manifestation to a compensable degree within one year of service.  Id.

Finally, the Board finds that there is no nexus between the Veteran's hearing loss and service.  The Veteran argues that his hearing loss is related to his active duty.  He states that although he experienced noise exposure while working in a paper will, during this job, the Veteran wore hearing protection.  In support of his argument, the Veteran has submitted a medical article stating that hearing loss can occur on a delayed onset basis.  The Board acknowledges that hearing loss can occur on a delayed onset basis.  Hensley, 5 Vet. App. at 159-60.  However, the Board does not find that the Veteran is competent, as a layperson, to express medical opinions as to the cause of his hearing loss.  38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

The Board gives weight to the opinion of the November 2009 VA examiner as it is based upon the Veteran's symptoms, medical history, and work experience.  The examiner found that the Veteran's hearing loss was less likely than not related to service.  In support of this argument, the examiner considered that the Veteran had normal hearing at discharge and that his hearing loss did not have onset until many years after discharge.  However, the examiner also considered the Veteran's employment history and noise exposure in a paper mill.  The examiner therefore concluded that the Veteran's bilateral hearing loss was likely due to his noise exposure in the paper mill or old age.  The Board therefore finds that the Veteran's bilateral hearing loss is not causally related to service and service connection is not warranted.  Shedden, 381 F.3d at 1167.

Entitlement to Service Connection for Tinnitus

The Board also finds that service connection is not warranted for tinnitus.

First, the Board finds that the Veteran has a current disability in the form of tinnitus.  VA treatment records, the VA examination, and the Veteran's lay statements reflect that he has tinnitus.  The Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A current disability has therefore been established.  Shedden, 381 F.3d at 1167.

Second, as previously discussed, the Veteran was exposed to noise as a military policeman.  In-service noise exposure has therefore been established.  Id.

Third, however, the record does not reflect that the Veteran's tinnitus had onset during service or is causally related to service.  There is no medical evidence and the Veteran does not contend that his tinnitus had onset during service.  Service connection on this basis is therefore not warranted.  38 C.F.R. § 3.303(d).

A causal relationship between the Veteran's tinnitus and service has also not been established because the Board gives weight to the opinion of the November 2009 VA examiner.  The VA examiner opined, based upon the delayed onset of the Veteran's symptoms until three years prior to examination and his exposure to noise in a paper mill, that his tinnitus was likely due to either the noise exposure in the mill or old age.  The Board gives weight to this opinion as it is based upon a review of the Veteran's claims file including his symptoms, medical history, and work history.  Service connection is not warranted for tinnitus.  Shedden, 381 F.3d at 1167.

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


